BRETT, Judge
(specially concurring):
While I agree that under the circumstances of this case there is no showing of prejudice, because of the failure to take defendant before the magistrate, I question the validity of the provisions of 21 O.S. 1971, § 443a, cited in the decision, as it pertains to punishment. When that section of the statutes provides:
“. . . shall be punishable by the prison authorities in such manner as may be prescribed by the rules and regulations of the prison provided that such punishment shall not be cruel or unusual.”
and then to subsequently place the accused person on trial for the same escape, it appears to me to be double punishment in violation of 21 O.S.1971, § 11. Maybe its a matter of semantics, but nonetheless that section provides in part:
“ . . . But an act or omission which is made punishable in different ways by different provisions of this code may be punished under either of such provisions, . . . but in no case can he be punished under more than one;. . . .”
This question was not raised in the appeal, so I concur in the results reached.